United States Court of Appeals
                      For the First Circuit
No. 16-1732

                   ROSSEMARI MARROQUÍN-RIVERA,

                           Petitioner,

                                v.

                   JEFFERSON B. SESSIONS III,
                 United States Attorney General,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                              Before
                   Torruella, Kayatta, Barron,
                         Circuit Judges.


     Mariana Baron, with whom Kevin MacMurray and MacMurray &
Associates were on brief, for petitioner.
     Jamie M. Dowd, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, United States Department
of Justice, with whom Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Civil Division, and Jessica A. Dawgert, Senior
Litigation Counsel, Office of Immigration Litigation, were on
brief, for respondent.


                          June 23, 2017




     
       Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Jefferson B. Sessions III is substituted for former Attorney
General Loretta E. Lynch, as respondent.
             BARRON, Circuit Judge.             Rossemari Marroquín-Rivera, a

native and citizen of Guatemala, petitions for review of the Board

of Immigration Appeals' ("BIA") decision affirming the Immigration

Judge's ("IJ") denial of her application for withholding of removal

under 8 U.S.C. § 1231(b)(3)(A).                After reviewing the record, we

deny her petition.

                                          I.

             Marroquín unlawfully entered the United States in August

2010.     Removal proceedings against Marroquín began shortly after

she entered the country, when the Department of Homeland Security

filed a notice to appear that charged her with removability, under

8 U.S.C § 1182(a)(6)(A)(i), due to its determination that she had

entered    without     being   admitted        or   paroled   by   an   immigration

officer.     Marroquín, through counsel, conceded removability, but

then applied for withholding of removal pursuant to 8 U.S.C.

§ 1231(b)(3)(A), and for protection under the Convention Against

Torture ("CAT").        A hearing was then held before an immigration

judge   on   Marroquín's       request    for       withholding    of   removal   and

protection under the CAT.

             To   be   eligible     for        withholding    of    removal   under

§ 1231(b)(3)(A), an alien must show by a "clear probability," Lopez

Perez v. Holder, 587 F.3d 456, 463 (1st Cir. 2009), that her "life

or freedom would be threatened in [the country to which she would

be removed] because of the alien's race, religion, nationality,


                                     - 2 -
membership in a particular social group, or political opinion."

8 U.S.C. § 1231(b)(3)(A).

             The IJ ruled that Marroquín failed to make that showing.

The IJ concluded that Marroquín was a credible witness but that

she did not suffer any past persecution in Guatemala.                         The IJ

explained that Marroquín had testified that her boyfriend (the

father of Marroquín's daughter) was a police officer in Guatemala

who   was    killed    by    unknown     assailants       after   Marroquín     left

Guatemala.     Marroquín also testified that her boyfriend had been

threatened and had told her that he wanted to get her out of the

country for her safety.

             The IJ found, however, that Marroquín herself was never

harmed, arrested, or jailed while in Guatemala.                   And because the

IJ found that Marroquín had not shown that she had suffered past

persecution, the IJ concluded that in order for Marroquín to

succeed in establishing eligibility for withholding of removal,

she had to show that it was more likely than not that she would be

persecuted     if     she    returned     to     Guatemala.       See    8    C.F.R.

§   1208.16(b)(2).          But,   the    IJ     found,   Marroquín     was   merely

"speculat[ing]" as to the likelihood that "the individuals whom

she could not identify who killed her boyfriend will target her

and her daughter."

             The IJ also found that "if the respondent could avoid a

future threat to her life or freedom by relocating to another part


                                         - 3 -
of   Guatemala,   and   under   all     the   circumstances,   it    would   be

reasonable to expect the respondent to do so, the withholding

application must be denied."           And, the IJ proceeded to rule, "I

find that the respondent could avoid a future threat by relocating

within Guatemala, and it would be reasonable to expect her to do

so rather than come to the United States."

             With respect to Marroquín's request for protection under

the CAT, the IJ also ruled against Marroquín.               The IJ explained

that she "ha[d] not established it is more likely than not the

Guatemalan authorities would consent, acquiesce or turn a blind

eye to any torture the respondent fears at the hands of private

actors."

             Marroquín appealed the IJ's decision to the BIA, and the

BIA affirmed.     The BIA explained that Marroquín "did not establish

that she will likely be harmed by criminal gangs in Guatemala based

upon an enumerated ground."          In setting forth that conclusion, the

BIA found that Marroquín "has not established that her fear of

harm arising from her relationship with her now deceased boyfriend

has an objective basis following his death."           And, the BIA noted,

she "did not establish that she was persecuted in the past on the

basis of the relationship, particularly where the threats were

directed at her boyfriend in an attempt to get him to cease his

investigation, without any indication that her membership in a

particular    social    group   or    political   opinion   were    motivating


                                      - 4 -
factors for the threats."         Moreover, the BIA ruled that she "did

not provide any objective evidence that gang members in Guatemala

are    presently     motivated    to     harm     her    because    of    her    past

relationship with an individual who is now deceased."

             With respect to Marroquín's CAT claim, the BIA ruled

that Marroquín "has not established through objectively reliable

evidence that anyone in Guatemala is presently motivated to torture

her for any reason such that her torture would be likely if she

returned."    The BIA also found that Marroquín "has not established

that   a   public    official    of    the     Guatemalan   government,         having

awareness that the respondent was about to be tortured, would

breach his or her legal responsibility to intervene to prevent her

torture by criminal gangs."

                                         II.

             In    petitioning    for    review     of    the   BIA's      decision,

Marroquín contests only the BIA's ruling affirming the denial of

her request for withholding of removal.                  We review the agency's

findings of fact under the "substantial evidence" standard to

determine     if    those   findings      are     "supported       by    reasonable,

substantial, and probative evidence on the record considered as a

whole."    Ordonez-Quino v. Holder, 760 F.3d 80, 87 (1st Cir. 2014)

(quoting Larios v. Holder, 608 F.3d 105, 107 (1st Cir. 2010)).                     We

review the agency's interpretation of law "de novo, 'subject to

the appropriate principles of administrative deference.'"                         Id.


                                        - 5 -
(quoting Larios, 608 F.3d at 107).                  "We usually review decisions

of the BIA, not the IJ.          But where, as here, the BIA both adopts

the findings of the IJ and discusses some of the bases for the

IJ's decision, we have authority to review the decisions of both

the IJ and the BIA."       Id. (citation omitted).

             Marroquín first contends that the BIA erred by not making

any findings with respect to whether she suffered past persecution.

But, the BIA's decision incorporated the reasoning of the IJ, which

expressly found that Marroquín did not suffer past persecution in

Guatemala.      Moreover, the BIA stated that Marroquín had not

suffered   past   persecution          based       on    her    relationship      to   her

boyfriend,     even    though    Marroquín          traces      her    claim    of     past

persecution only to that relationship.

             Marroquín also contends that there is no basis for

finding that she did not suffer past persecution.                        In doing so,

Marroquín relies on what she contends was her testimony that she

"received threats against her and the child she was expecting at

the time from gangs that targeted her because she was dating a

member of the Guatemalan police."                       But, the BIA found, after

reviewing Marroquín's testimony, that the "threats were directed

at   her   boyfriend     in     an    attempt       to    get    him    to     cease    his

investigation,        without        any     indication         that     [Marroquín's]

membership in a particular social group or political opinion were




                                           - 6 -
motivating factors for the threats."    And, the record provides

substantial evidence to support that finding.1

          The petition for review is denied.




     1 Marroquín was pregnant when she entered this country, and,
in November 2010, while here, she gave birth to a daughter, who is
a United States citizen.    At oral argument, the panel inquired
about whether consideration had been given with respect to the
exercise of enforcement discretion in this case, in light of
Marroquín's contention that her daughter has a number of medical
conditions for which she could not receive adequate care in
Guatemala. Counsel for the government responded that Marroquín
had earlier sought prosecutorial discretion in this case, but was
denied, and did not seek it again.     Counsel for the government
added that "from the state of prosecutorial discretion right now,
I don't believe that there would be any relief available at this
point."


                              - 7 -